DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hara et al. US2017/0228639 hereinafter referred to as Hara. 

As per Claim 1, Hara teaches a model constructing method for a neural network model applicable for image recognition processing (Hara, Paragraph [0045], the training the neural network to evaluate the input data may be image data (e.g., image data of an animal) and the output data may be a classified category of the image data (e.g., a name of the animal shown in the image data) which is considered to be image recognition) comprising:
 updating, by a processor, a plurality of connection variables between a plurality of layers of the neural network model, according to a plurality of inputs and a plurality of outputs of the neural network model, (Hara, Figure 4, Paragraph [0051], “ At S130, the training section may train a first neural network with the learning setting based on the training data. The training includes iterations of updating weight data of the first neural network. Each iteration of updating weight data may be referred to as an updating epoch. The total number of the iterations in each training is defined as T, which may be a designated integer. In other words, the training section may iterate updating of weight data in the first neural network T times” and Paragraph [0054], “In one embodiment, the tentative weight data W(t), which represents weight data of the neural network at the t-th updating epoch, includes a plurality of weight vectors for connections between neurons in different layers. For example, the tentative weight data W(t) includes a weight vector w.sub.ij.sup.l,l-1(t) as a weight vector of the i-th node in layer “l” having I neurons and the j-th vector of in layer “l−1” having J neurons at the t-th iteration, where a value of 1 may be 2, 3, . . . , L, where L is the total number of layers of neural networks.”)
wherein the plurality of outputs represent a plurality of image recognition results, (Hara, Paragraph [0084], Figure 4, 438, outputs)
wherein the plurality of connection variables represent a plurality of connection intensities between each two of the plurality of layers.  (Hara, Paragraph [0082], “A weight vector may be assigned to each connection between two neurons. As shown in FIG. 3, a weight vector 322, w.sub.ij.sup.l-1,l, is assigned to a connection between the i-th neuron 316 of the (l−1)-th layer 302 and the j-th neuron 318 of the l-th layer 304”)

As per Claim 8, Claim 8 claims a model constructing system for a neural network model applicable for image recognition processing comprising: a memory configured to store at least one instruction; and a processor coupled to the memory, wherein the processor is configured to access and process the at least one instruction to perform the method as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims A non-transitory computer readable storage medium storing one or more programs comprising instructions, which when executed, causes one or more processing components to perform the method as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara as applied to Claims 1, 8 and 15 respectively and further in view of Karino US2020/0380365.

As per Claim 2, Hara teaches a model constructing method as claimed in claim 1, 
Hara does not explicitly teach wherein the two of the plurality of layers are not adjacent to each other.  
	Karino teaches wherein the two of the plurality of layers are not adjacent to each other. (Karino, Figure 2, Paragraph [0045], “ A skip connection SC refers to connection in which an output from a first layer to a second layer which is a layer next to the first layer is branched to skip the second layer and is connected to an input of a third layer located downstream of the second layer, that is, a connection to one or more layers ahead”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Karino into Hara because by providing branches to non-consecutive layers instead of all layers will condense the neural network and optimize the neural network for further use.  
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 2.

As per Claim 9, Claim 9 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara as applied to Claims 1, 8 and 15 respectively and further in view of Obradovic et al. US2018/0174034 hereinafter referred to as Obradovic.


As per Claim 3, Hara teaches the model constructing method as claimed in claim 1, , wherein the model constructing method further comprises: updating a plurality of connection variables between the plurality of layers, according to the plurality of inputs and the plurality of outputs of the neural network model, wherein the plurality of connection variable represent a plurality of connection intensities between each two of the plurality of layers.  (Hara, Figure 4, Paragraph [0051], “ At S130, the training section may train a first neural network with the learning setting based on the training data. The training includes iterations of updating weight data of the first neural network. Each iteration of updating weight data may be referred to as an updating epoch. The total number of the iterations in each training is defined as T, which may be a designated integer. In other words, the training section may iterate updating of weight data in the first neural network T times” and Paragraph [0054], “In one embodiment, the tentative weight data W(t), which represents weight data of the neural network at the t-th updating epoch, includes a plurality of weight vectors for connections between neurons in different layers. For example, the tentative weight data W(t) includes a weight vector w.sub.ij.sup.l,l-1(t) as a weight vector of the i-th node in layer “l” having I neurons and the j-th vector of in layer “l−1” having J neurons at the t-th iteration, where a value of 1 may be 2, 3, . . . , L, where L is the total number of layers of neural networks.”)
Hara does not explicitly teach wherein the plurality of layers comprise a plurality of sub-layers. 
Obradovic teaches wherein the plurality of layers comprise a plurality of sub-layers. (Obradovic, [0046], “FIG. 1A shows a neural network, according to one embodiment. The neural network includes a plurality of artificial neurons 105. The artificial neurons form an input layer, a hidden layer (including one or more sub-layers), and an output layer, with a plurality of connections between the artificial neurons, as illustrated, for example. FIG. 1B shows an artificial neuron 105 in one embodiment.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Obradovic into Hara because by utilizing multiple sub-layers will improve the accuracy of the image recognition tasks of Hara by adding more layers in the hidden layer for increased processing.  
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 3.

As per Claim 10, Claim 10 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.


Claims 4, 6-7, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara as applied to Claims 1, 8 and 15 respectively and further in view of Kumar US2019/0325273.

As per Claim 4, Hara teaches the model constructing method as claimed in claim 1, 
Hara does not explicitly teach further comprising: presetting the plurality of connection variables randomly. 
Kumar teaches further comprising: presetting the plurality of connection variables randomly. (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kumar into Hara because by distributing the initial weights of the neural network randomly will allow for the training of the neural network to readjust the weights as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 4.

As per Claim 6, Hara teaches the model constructing method as claimed in claim 1, further comprising: 
generating a first output of the plurality of outputs according to the first connection variable and the second connection variable; and  17updating the first connection variable and the second connection variable according to the first output. (Hara, Paragraph [0051], [0054])
Hara does not explicitly teach setting a first connection variable of the plurality of connection variables to be a first value, wherein the first value represents that a first connection intensity corresponding to the first connection variable is high; setting a second connection variable of the plurality of connection variables to be a second value, wherein the second value represents that a second connection intensity corresponding to the second connection variable is low; 
	Kumar teaches setting a first connection variable of the plurality of connection variables to be a first value, wherein the first value represents that a first connection intensity corresponding to the first connection variable is high; setting a second connection variable of the plurality of connection variables to be a second value, wherein the second value represents that a second connection intensity corresponding to the second connection variable is low; (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly” The examiner notes that the term high and low are relative terms and since there is no baseline what it is considered to be. The weight values initially set would be considered to be high and low to the examiner. )
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kumar into Hara because by distributing the initial weights of the neural network randomly will allow for the training of the neural network to readjust the weights as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 6.


As per Claim 7, Hara in view of Kumar teaches the model constructing method as claimed in claim 6, wherein the first connection variable and the second connection variable are selected randomly.  (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


As per Claim 11, Claim 11 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 13, Claim 13 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.


As per Claim 14, Claim 14 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 20, Claim 20 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

Claims 5, 12, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara as applied to Claims 1, 8 and 15 respectively and further in view of Lee et al. US2017/0351948 hereinafter referred to as Lee.

As per Claim 5, Hara teaches the model constructing method as claimed in claim 1, further comprising: 
Hara does not explicitly teach calculating a batch variance of a plurality of layer outputs of a first layer of the plurality of layers; and updating a first connection variable of the plurality of connection variables according to the batch variance, wherein the first connection variable represents a connection intensity between the first layer and a second layer of the plurality of layers.  
	Lee teaches calculating a batch variance of a plurality of layer outputs of a first layer of the plurality of layers; and updating a first connection variable of the plurality of connection variables according to the batch variance, wherein the first connection variable represents a connection intensity between the first layer and a second layer of the plurality of layers. (Lee, Paragraph [0066], “Also, each of the layers is composed of multiple nodes 211, 221-2, 222-2, 232, and 234 corresponding to neurons of nervous tissue and weights connecting the nodes. The sum of outputs of the plurality of nodes multiplied by the weights is output to the next layer. Here, the weights may be input by a user and may be changed through machine learning on artificial neural network modeling. However, according to an embodiment of the present invention, the nodes 221-2, 222-2, and 232 of the hidden layer 220 and the output layer 230 receive values processed by batch normalization units 221-1, 222-1, and 231 as inputs. Batch normalization is a technique for normalizing a distribution of data input to each layer and is characterized by enhancing a learning speed and also preventing overfitting” Paragraph [0071], “That is, the batch normalization units 221-1 and 222-1 calculate a mini-batch mean μ.sub.β of input values as shown in Equation (4), calculates a mini-batch variance σ.sub.β.sup.2 of the input values by using the calculated mini-batch mean μ.sub.β as shown in Equation (5)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Hara because by utilizing the batch variance to normalize the weights will readjust the weights and improve the accuracy of the neural network as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 5.

As per Claim 12, Claim 12 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.
As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666